Judgment modified so that the amount due to plaintiff upon his mortgage shall be fixed at the sum of $500, with interest thereon from February 2, 1911, and the amount of extra allowance reduced accordingly; and as thus modified affirmed, without costs, and final judgment rendered accordingly. We do not think that the evidence warrants a finding that plaintiff appropriated to the use of defendant Lattanzi, or held for his use uninvested, the sum of $6,000, or any sum whatever. So much of the findings of fact numbered V and VII as find to the contrary are hereby reversed. Jenks, P. J., Burr, Carr and Woodward, JJ., concurred; Thomas, J., voted to modify the judgment by allowing the $500, with interest, and interest on $6,000, so far as not reinvested, to the 80th day of August, 1911.